t c memo united_states tax_court carl m upchurch transferee petitioner v commissioner of internal revenue respondent bruce m upchurch transferee petitioner v commissioner of internal revenue respondent docket nos filed date jonathan p decatorsmith for petitioners h barton thomas for respondent memorandum opinion morrison judge in notices of liability dated date respondent commissioner of internal revenue determined that petitioners bruce m upchurch bruce and carl m upchurch carl are liable for an estate_tax deficiency of dollar_figure plus interest as provided by law up to a total of dollar_figure each as transferees of assets of the estate of judith d upchurch the issues for decision are i whether bruce and carl are transferees of property of judith’s estate ii whether bruce and carl are liable as transferees under illinois state law or equity principles iii whether the attorney’s fees paid to enforce their claims on judith’s estate should be included in the total_amounts for which they are liable and iv whether they are liable for interest on the transferred assets and if so in what amounts background the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated in this opinion by this reference bruce and carl resided in illinois and north carolina respectively at the time they filed their petitions the respondent is the commissioner of internal revenue whom we refer to here as the irs tasker m upchurch tasker and judith d upchurch judith each had natural-born children from prior marriages at the time of their marriage bruce and carl are tasker’s natural-born sons judith never adopted them judith had three natural-born children at the time of her marriage to tasker rodney upchurch rodney ronald upchurch ronald and robin wojnarowski robin tasker adopted judith’s three natural-born children judith died on date after tasker’s death in leaving a will dated date article ii of her will bequeathed specific items of personal_property to the five children carl bruce rodney ronald and robin and her grandchildren article ii also directed that her remaining household furnishings and equipment automobiles silverware books pictures and in general all of the tangible_personal_property of her estate should be distributed to the five children and divided however they agreed article iii directed that percent of her cash and investments be equally divided among her three natural-born children rodney ronald and robin and the remaining percent be divided among her grandchildren article iv of the will directed that the interest in her house pincite lewis avenue winthrop harbor illinois be divided equally among the five children her three natural-born children were to be the recipients of the residue of her estate after judith executed her will she subdivided the land on which her house pincite lewis avenue was located splitting it into two parcels the parcel on which the house was located retained the lewis avenue address and the other parcel was assigned the address lewis avenue on date judith conveyed the lewis avenue parcel to ronald and his wife laura by quitclaim_deed ronald built a house on the lewis avenue parcel at a time not indicated by the record on date judith conveyed the lewis avenue parcel to robin also by quitclaim_deed when judith died on date larry smith judith’s brother was appointed executor in accordance with the terms of the will the house on the lewis avenue parcel was not divided into equal interests and distributed to the five children nor was the lewis avenue parcel because neither parcel was part of judith’s estate at the time of her death on date bruce and carl filed a lawsuit in the circuit_court of the nineteenth judicial circuit in lake county illinois against rodney ronald laura and robin as individuals and larry smith as executor of the estate seeking i to impose a constructive trust on the two lewis avenue parcels in favor of the estate and its devisees and legatees including bruce and carl or in the alternative ii to obtain a declaratory_judgment that both quitclaim deeds were invalid the claim alleged that judith in poor health at the time of the parcels’ conveyance used inaccurate overlapping legal descriptions to convey the parcels and thus there were no valid deeds in the chain of title which would have deprived the estate of the ownership of those parcels the claim further alleged that ronald laura and robin had a fiduciary duty to judith because of other facts and circumstances present in the last months of her life the claim asserted that the purported deeds if valid were made in violation of fiduciary relationship because the quitclaim deeds operated to judith’s detriment by leaving her no interest in the parcels while she was alive and living in her house located on one of the parcels in date all of the parties to the litigation signed a settlement agreement the agreement stated that judith’s estate would pay dollar_figure to bruce and his attorney and dollar_figure to carl and his attorney the agreement required that upon its execution bruce and carl would instruct their attorney to file on behalf of each of them a claim in probate against the estate for dollar_figure which claim will be allowed by the estate and which claim will be declared paid upon the payment of dollar_figure by the estate for each claim judith’s estate paid bruce carl and their attorney a total of dollar_figure or dollar_figure allocable to each of bruce and carl the payments were made directly to their attorney the attorney retained out of the proceeds of each claim his one-third contingency fee of dollar_figure and transmitted dollar_figure each to bruce and carl on date the estate’s tax_return form_706 was due on date months after judith’s death see sec_6075 but the estate 1form is entitled united_states estate and generation- skipping transfer_tax return 2unless otherwise indicated all section references are to continued filed its return on date on or about date judith’s estate distributed a dollar_figure tax_refund to ronald and laura the estate distributed substantially_all of its other assets before receiving a final_determination of the estate’s tax_liability from the irs at a time not revealed in the record the irs audited the tax_return the irs disallowed the estate’s claims to deduct as debts of the estate the settlement payments made to bruce and carl and disallowed a few minor deductions disallowance of the settlement payments was explained in form_3228 adjustments to taxable_estate debts claimed by family members disallowed as not being an obligation of the estate but only a family disagreement the audit resulted in the determination in form_3228 adjustments to taxable_estate of a dollar_figure deficiency in estate_tax on date smith as executor of judith’s estate and ronald and laura as successor executors of the estate signed a form_890 waiver_of_restrictions_on_assessment_and_collection of deficiency and continued the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure 3although the return was not timely the irs’s examiner noted on form_3228 that penalty sec_6651 affidavit attached satisfies possible penalties as being reasonable as an excuse and should not be assessed acceptance of overassessment--estate gift and generation- skipping transfer_tax in which they agreed to immediate_assessment and collection of the proposed deficiency on date the irs assessed the deficiency of dollar_figure and interest of dollar_figure and reversed a credit of dollar_figure for interest due to the estate on the tax_refund the irs did not collect any of the assessed tax_liability from judith’s estate or from any of the beneficiaries of judith’s estate other than bruce and carl on date the irs sent separate notices of liability to bruce and carl each of the notices stated the determination of the estate_tax liability of the estate of judith d upchurch deceased lewis avenue winthrop harbor il discloses a deficiency in the amount of dollar_figure as shown on the attached statement this amount plus interest as provided by law up to dollar_figure constitutes your liability as transferee of assets of the estate of the decedent and will be assessed against you this is your notice of liability as required_by_law bruce and carl separately petitioned this court on date and date respectively on date the ir sec_4in an affidavit attached to the form_890 smith claimed to have delegated his authority as executor to resolve audit-related matters to my nephew ronald upchurch and his wife laura upchurch as successor co-executors and they agreed to accept that authority and to resolve this matter with the internal_revenue_service and to pay any and all unpaid federal_estate_taxes which may be determined to be owed by the estate of judith d upchurch assessed a percent failure to pay penalty of dollar_figure against judith’s estate the irs filed a motion to consolidate the cases on date which the court granted on date the parties agreed to submit the cases without a trial under rule discussion the federal estate_tax is imposed on the transfer of the taxable_estate of a decedent sec_2001 but the tax is literally paid_by the executor of the estate sec_2002 the amount of the federal estate_tax is an arithmetical function of the taxable_estate sec_2001 the taxable_estate is defined as the value of the gross_estate minus deductions sec_2051 the value of the gross_estate includes the value of all property owned by the decedent at death sec_2031 the notices of liability in these cases were based on sec_6901 which provides 5stephens et al federal estate_and_gift_taxation par pincite 8th ed discusses whether the liability of an executor reaches the executor’s personal funds and whether an executor could sue someone else to obtain reimbursement for the amounts the executor paid to satisfy the liability see also id par pincite the term executor is defined by the code as the executor or administrator of the decedent or if there is no executor or administrator appointed qualified and acting within the united_states then any person in actual or constructive possession of any property of the decedent sec_2203 sec_6901 method of collection --the amounts of the following liabilities shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes -- a transferees --the liability at law or in equity of a transferee of property-- ii of a decedent in the case of a tax imposed by chapter relating to estate_taxes sec_6901 does not independently impose tax_liability upon a transferee but provides a procedure through which the irs may collect unpaid taxes owed by the transferor of the assets from a transferee if an independent basis exists under applicable state law or state equity principles for holding the transferee liable for the transferor’s debts 357_us_39 the law and equity principles of illinois govern bruce’s and carl’s transferee_liability because judith was an illinois resident at the time of her death and her estate was administered under illinois law see 729_f2d_496 7th cir affg magill v commissioner tcmemo_1982_148 the irs bears the burden of proving that the transferee is liable as a transferee of property of a taxpayer sec_6902 6the tax_court in 93_tc_475 affd without published opinion 933_f2d_1014 9th cir listed the following general requirements for transferee_liability that the alleged transferee received property of the transferor that the transfer was made without consideration or for less than adequate_consideration that the transfer was made during or after the period for which the tax_liability of the transferor accrued that the transferor was insolvent prior to or because of the transfer of property or that the transfer of property was one of a series of distributions of property that resulted in the insolvency of the transferor that all reasonable efforts to collect from the transferor were made and that further collection efforts would be futile and the value of the transferred property which determines the limit of the transferee's liability id citations omitted bruce and carl state in their opening brief that the irs must show the requirements have been met to establish transferee_liability but the tax_court in 100_tc_180 explained that professors bittker and lokken have stated that this distillation of what is sometimes called the trust_fund_theory is a useful guide but to the extent it implies there is a common body of national law protecting the rights of creditors it must yield to the supreme court’s admonition in stern that ‘the existence and extent of transferee_liability should be determined by state law ’ bittker lokken federal taxation of income estates and gifts par pincite 2d ed quoting commissioner v stern supra pincite fn ref omitted we agree with professors bittker and lokken we would therefore emphasize that gumm’s distillation of the trust_fund_theory is viable only as a generalization of typical state law sec_6901 does not itself impose those requirements we would further caution that gumm’s distillation of the trust_fund_theory which theory continued i transfer of estate property the first issue is whether bruce and carl are in fact transferees of property of judith’s estate an estate is a legal entity comprised of the property of a decedent sec_6901 provides that the term transferee includes donee heir legatee devisee and distributee bruce and carl do not deny that they are transferees under sec_6901 but they deny that they are transferees of property of a decedent under sec_6901 transfers by the decedent under sec_6901 include transfers by the decedent’s estate sec_301_6901-1 proced admin regs but bruce and carl argue that the individual defendants in the estate litigation ie rodney ronald laura and robin not judith’s estate should be considered the transferors of the property they received they reason that if their lawsuit had resulted in a judgment the individual litigants not judith’s estate would continued pertains to transferee_liability in equity is not a useful guide regarding transferee_liability at law eg under a corporate merger statute or bulk sales law whose elements typically are quite different moreover even with regard to transferee_liability in equity certain of the elements described in gumm frequently are unnecessary under state law citation and fn ref omitted thus we do not follow gumm’s requirements here to the extent they do not reflect illinois law as indicated by 357_us_39 have been liable for and would have paid the damages this last premise we think is dubious one of the defendants named in the lawsuit was the executor of judith’s estate thus the estate was at least potentially liable for any future judgment even if we were to accept the premise that the individual defendants would have been solely liable for a judgment this does not change the fact that a transfer took place from judith’s estate to bruce and carl the dollar_figure payments were actually made by judith’s estate to bruce and carl the payments were compelled by the settlement agreement which expressly required bruce and carl to file a dollar_figure claim against judith’s estate and which expressly required judith’s estate to pay the claim thus the record establishes that bruce and carl received property from judith’s estate it may be that bruce and carl mean to argue that the transfer from judith’s estate should be recharacterized as two transfers constructive payments from the estate to the individual defendants and payments from the individual defendants to bruce and carl although it may be appropriate to deconstruct a transfer into two transfers for some federal tax purposes this treatment should not be afforded here in applying transferee_liability principles we consider the transfers to have been made from judith’s estate to bruce and 7see stephens et al supra par e pincite if for no consideration a discharges b’s legal_obligation to c a may have made a gift to b carl but even if we were to consider the transfer in question to be in reality separate transfers such a characterization would not relieve bruce and carl of liability for the estate_tax the reason is that a transferee of a transferee is also liable see sec_6901 354_f2d_830 8th cir the tenor of numerous decisions we have examined makes it convincingly clear that the term ‘transferee’ as used in the statute encompasses a ‘transferee of a transferee’ affg tcmemo_1965_71 therefore transfers from judith’s estate to the individual defendants followed by transfers from the individual defendants to bruce and carl would still burden bruce and carl with liability for the estate_tax bruce and carl argue that they were not transferees of estate property within the meaning of sec_6901 because the settlement payment they received was an arm’s-length exchange for the waiver of their right to sue to enforce the terms of the will but the settlement payment they received was a substitute for the real_property that was devised to them in judith’s will but was not available for distribution to them upon her death for tax purposes it is appropriate to treat the settlement payment as a transfer from the estate cf 72_tc_1014 tax treatment of a settlement payment as lost profits as opposed to tax-free return_of_capital is determined by the character of the underlying legal claim that gave rise to the settlement payment affd per order 2d cir date 33_tc_323 thus bruce and carl are transferees of property from judith’s estate within the meaning of sec_6901 ii transferee_liability for deficiency and failure_to_pay_tax penalty the irs argues that bruce and carl are liable as transferees i under equity principles long recognized in illinois and ii at law under the illinois uniform fraudulent transfer act iufta as explained below we hold that they are liable for the estate’s tax_deficiency under illinois equity principles and thus we need not consider the irs’s claim at law bruce and carl deny that they are liable as transferees under illinois equity principles because they claim that according to berliant 8the irs argues that bruce and carl are liable under iufta because the transfers to them constituted fraud in law as the transfers occurred without adequate_consideration and rendered the estate insolvent and unable to pay a purportedly foreseeable tax_deficiency bruce and carl deny that they are liable under the iufta because they claim the transfer of property to them was made for adequate_consideration under the settlement agreement the irs also argues that the period of limitations for assessment of transferee_liability under sec_6901 c and f against bruce and carl has not expired as bruce and carl do not contest the issue we deem the point conceded the irs also conceded that sec_6324 does not provide an alternative basis for imposing transferee_liability as initially asserted in its answer sec_6324 holds a transferee personally liable for estate_tax not paid when due v commissioner 729_f2d_496 7th cir an estate_tax transferee_liability case the irs was required to file a petition in the probate_court requesting an order to return funds it is true that the court_of_appeals for the seventh circuit in berliant v commissioner supra pincite held that under illinois statutory law as then in effect the irs was required to file a probate petition requesting a return of funds to establish transferee_liability for unpaid estate_taxes but the court_of_appeals expressly noted that it was not necessary for the irs to prove berliant’s liability under illinois law because it could prove berliant’s liability at equity id pincite the transferee in berliant was held liable as a transferee for the federal estate_tax because such liability was required by principles of illinois equity as a matter of equity illinois has long imposed on estate transferees liability to creditors of the estate id pincite citing union trust co v shoemaker n e bruce and carl have failed to distinguish their cases from berliant or the illinois equity principles applied in berliant we hold that illinois equity principles establish transferee_liability for the estate’s tax_deficiency of dollar_figure at issue in these cases 9the berliant court stated that because we conclude that transferee_liability is based on illinois equity principles it continued the failure_to_pay_tax penalty of dollar_figure is a different matter over which we have no jurisdiction the irs assessed the amount against the estate on date after the notices of liability were issued to bruce and carl on date thus the penalty was not mentioned in either notice of liability the record does not even establish directly the statutory authority for the penalty other than to refer to it as the failure_to_pay_tax penalty in form_4340 certificate of assessments payments and other specified matters the irs mentions in its brief only that a failure_to_pay_tax penalty was assessed without explaining why it was assessed we believe that the failure_to_pay_tax penalty mentioned in form_4340 refers to the sec_6651 addition_to_tax not the sec_6651 addition_to_tax the sec_6651 addition_to_tax applies only when the taxpayer does not pay the tax shown on his or her return see sec_6651 here the estate paid the tax shown on its return the sec_6651 addition_to_tax applies in the case of a taxpayer’s failure to pay any amount in respect of any_tax required to be shown on a return which is not so shown including an assessment made pursuant to section continued is not necessary to decide the government’s alternative argument that liability might also be established under illinois’ fraudulent conveyance statutes 729_f2d_496 n 7th cir similarly we need not examine the merits of the irs’s argument that bruce and carl are liable for estate_taxes under the iufta b within calendar days from the date of notice_and_demand therefor unless it is shown that such failure was due to reasonable_cause and not due to willful neglect sec_6651 the addition_to_tax is percent per month of the amount of the tax stated in the notice_and_demand for payment up to a maximum of percent id form_4340 states that a notice of balance due was sent on date even though months had not passed when the addition_to_tax was assessed on date in the approximate amount of percent of the deficiency we conclude that the reference to the failure_to_pay_tax penalty in form_4340 must be to the sec_6651 addition_to_tax we do not have jurisdiction to determine this addition_to_tax in this proceeding the tax_court can redetermine matters raised by the irs in the notice_of_deficiency or liability or in the answer to a petition or amendments to the answer only if the court has jurisdiction over the issues so raised see 88_tc_167 rollert residuary_trust v commissioner 80_tc_619 affd 752_f2d_1128 6th cir 77_tc_1255 64_tc_989 this court has exercised jurisdiction over the sec_6651 addition_to_tax in a transferee_liability proceeding when the addition_to_tax was specifically mentioned in the notice of liability see generally 85_tc_544 affd 814_f2d_321 6th cir solaas v commissioner tcmemo_1998_25 but in these cases the irs did not raise the addition_to_tax as an issue until it filed its brief omitting it from the notice of liability the irs thus gave no notice to bruce and carl that the sec_6651 addition_to_tax would be at issue see markwardt v commissioner supra pincite whether an issue has been properly raised depends upon whether the opposing party has been given fair notice of the matter in controversy citing rule a this court has held that when the commissioner does mail to a transferee a notice of liability under sec_6901 he must inform the transferee of the extent and nature of the tax_deficiency which he is claiming against the transferor 35_tc_473 affd in part and revd in part 309_f2d_202 9th cir the same logic applies to additions to tax we cannot determine additions to tax against a taxpayer who does not have fair notice of them thus we hold that we do not have jurisdiction to determine the sec_6651 addition_to_tax iii limit of transferee_liability the parties agree that if bruce and carl are liable as transferees they are each individually liable only for the value of the property transferred to each of them the issue in dispute is the dollar amount of the transfer to each of them the settlement agreement provided that the estate will pay to bruce upchurch and his attorney hercules paul zagoras dollar_figure and to carl upchurch and his attorney hercules paul zagoras dollar_figure zagoras’s settlement statement reflects that judith’s estate directly paid him the entire settlement amount dollar_figure and that he then transmitted dollar_figure each to bruce and to carl retaining the balance of the proceeds as a one-third contingency fee bruce and carl argue that the value of the property transferred to them was equal to the amounts each actually received net of their attorney’s fees dollar_figure the irs contends that bruce and carl were transferred the full amount of the settlement payments dollar_figure per person without reduction for the dollar_figure bruce and carl each paid to their attorney the united_states supreme court has addressed a similar issue in a way instructive here in 543_us_426 the supreme court held that the amount of damage payments includable in a plaintiff’s gross_income should not be reduced by the contingent_fee paid to the plaintiff’s attorney the court reasoned that in the case of a litigation recovery the income-generating asset is the cause of action that derives from the plaintiff’s legal injury the plaintiff retains dominion over this asset throughout the litigation id pincite it explained further that although the attorney can make tactical decisions without consulting the client the plaintiff still must determine whether to settle or proceed to judgment and make as well other critical decisions id pincite it concluded that the plaintiff relied on the attorney to realize an economic gain and the gain realized by the attorney’s efforts is income to the plaintiff id pincite similarly bruce and carl ultimately controlled the entire litigation process to enforce their rights under the will they authorized the payment to their attorney thus the property procured by their agent zagoras is attributable to them even though zagoras’s fee did not pass directly through bruce and carl’s hands the limit of transferee_liability of each of bruce and carl is therefore the total_payment made to each of them dollar_figure each including the portion paid to zagoras as his fee iv interest the irs has determined interest on the deficiency bruce and carl do not address the issue of interest we have jurisdiction over interest in transferee_liability cases and thus we proceed to determine the legal basis for the calculation of interest see 89_tc_352 64_tc_589 ndollar_figure in 37_tc_945 this court bifurcated the calculation of interest into two periods separated by the date when the notice of liability is issued in discussing the interest period before the notice of liability is issued the court explained in cases where the transferred assets exceed the total liability of the transferor the interest charged is upon the deficiency and is therefore a right created by the internal_revenue_code however where as here in estate of stein v commissioner the transferred assets are insufficient to pay the transferor’s total liability interest is not assessed against the deficiencies because the transferee’s liability for such deficiencies is limited to the amount actually transferred to him interest may be charged against the transferee only for_the_use_of the transferred assets and since this involves the extent of transferee_liability it is determined by state law commissioner v stern supra id pincite the court stated that after the notice of transferee_liability is issued interest is determined under federal_law pursuant to sec_6601 a regardless of whether the value of the transferred assets exceeds the deficiency for which the transferee is liable id pincite thus interest after the notice of liability is issued is determined under sec_6601 we must determine only whether federal or state law governs the running of interest for the period before the notice of liability is issued sec_6601 provides if any amount of tax imposed by this title whether required to be shown on a return or to be paid_by stamp or by some other method is not paid on or before the last date prescribed for payment interest on such amount at the underpayment rate established under sec_6621 shall be paid for the period from such last date to the date paid as estate of stein directs federal_law governs the running of interest for the period before the notice of liability is issued if the value of the transferred assets is more than the deficiency we have already determined that the amount transferred to bruce and carl was dollar_figure each an amount which exceeds the estate’s deficiency of dollar_figure determined in each notice of transferee_liability following the rule_of estate of stein interest for the period before the notice of liability is issued is determined by federal lawdollar_figure sec_6601 provides that interest is due from the due_date of the estate’s tax_return to the date the estate’s tax_liability is paid thus interest in these cases is determined entirely under federal_law pursuant to sec_6601 for both interest periods ie the period before date the date the notices of liability were issued and the period after date the irs asserts that the period of interest before the notice of liability is issued should commence with the date bruce 11we do not include the dollar_figure failure_to_pay_tax penalty in the calculation of the estate’s transferor’s liability for purposes of the estate of stein comparison because it was assessed after the notice of liability was issued and after the executors signed a waiver agreeing to assessment of only the deficiency and underpayment interest also the court in estate of stein indicated that the transferor’s liability includes only the amounts included in the notice_of_deficiency issued to the transferor 37_tc_945 the failure_to_pay_tax penalty amount is thus not included as part of the transferor’s total liability for purposes of the estate of stein test and carl received the funds date and that the rate should be determined under illinois law the irs thus requests that interest begin to accrue on the date of the transfer not the date the estate’s return was due_date although the irs does not specifically state what the exact interest rate should be it suggests this court has discretion to raise the rate from the typical percent prejudgment rate to the prime rate we need not decide the correct amount of interest to be awarded under illinois law for the period before the issuance of the notice of liability because we have determined that federal_law not illinois law determines the rate of interest applicable for all relevant periods in these cases federal_law also requires that the accrual of interest begin on the date the estate’s return was due not the date of the transfer thus we hold that interest accrual shall commence on the date the estate’s return was due in reaching out holdings here we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing appropriate decisions will be entered
